DETAILED ACTION
This office action is in response to the communication received on 09/27/2021 concerning application no. 16/069,082 filed on 07/10/2018.
Claims 1-25 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 09/27/2021, with respect to the 112(a) rejections of “robot”, “geometric information”, and “imaging modality” have been fully considered and are persuasive.  The 112(a) rejections of “robot”, “geometric information”, and “imaging modality” has been withdrawn. 
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1 is indefinite for the following reasons:
Lines 11-12, recite “the geometric information of the annotation”. There is insufficient antecedent basis for this limitation in the claim.
Lines 11-12, recites “the geometric information of the annotation”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “geometric information of the annotation” is the same as the “geometric information about a target region of the anatomy” established in line 4 or is a separate and distinct feature. Given that an annotation is not a region of an anatomy, it is unclear if the recitation of the geometric information is referring to the geometric information of the anatomy.
For purposes of examination, the Office is considering the annotation to be having geometric information that is about a target region anatomy as established in line 4. 

Claim 5 is indefinite for the following reasons:
Lines 2-3, recite “the annotation representative of physical features of the target region”. There is insufficient antecedent basis for this limitation in the claim.
Lines 11-12, recites “the annotation representative of physical features of the target region”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “annotation representative of physical features” is the same as the “annotation that includes geometric information” established in claim 1 or is a separate and distinct feature. Tissue texture is a physical feature of a target region but is not a geometric feature. As such, the annotation could be a distinct feature that conflicts with the annotation that set in claim 1.
For purposes of examination, the Office is considering the annotations to be the same.

Claim 6 is indefinite for the following reasons:
Line 2, recites “annotations include features of the target region”. This claim element is indefinite. The claim element establishes a plurality of annotations. It would be unclear to one with ordinary skill in the art if theses annotations include the singular annotation in claim 1 or are a plurality of annotations that are a separate set from the singular annotation.
For purposes of examination, the Office is considering the plurality of annotations to include the singular annotation.
Line 2, recites “annotations include features of the target region”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “annotations include features of the target region” is the same as the “annotation that includes geometric information” established in claim 1 or is a separate and distinct feature. Tissue texture is a feature of a target region but is not a geometric feature. As such, the annotation could be a distinct feature that conflicts with the annotation that set in claim 1.
For purposes of examination, the Office is considering the annotations to be the same.


Claim 12 is indefinite for the following reasons:
Line 14, recite “the geometric information of the annotation”. There is insufficient antecedent basis for this limitation in the claim.
Line 14, recites “the geometric information of the annotation”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “geometric information of the annotation” is the same as the “geometric information about a target region of the anatomy” established in lines 7-8 or is a separate and distinct feature. Given 
For purposes of examination, the Office is considering the annotation to be having geometric information that is about a target region anatomy as established in lines 7-8. 

Claim 14 is indefinite for the following reasons:
Lines 3-4, recite “the annotation representative of physical features of the target region”. There is insufficient antecedent basis for this limitation in the claim.
Lines 3-4, recites “the annotation representative of physical features of the target region”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “annotation representative of physical features” is the same as the “annotation that includes geometric information” established in claim 1 or is a separate and distinct feature. Tissue texture is a physical feature of a target region but is not a geometric feature. As such, the annotation could be a distinct feature that conflicts with the annotation that set in claim 12.
For purposes of examination, the Office is considering the annotations to be the same.

Claim 17 recites the limitation "the assigned view" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is indefinite for the following reasons:
Line 9, recite “the geometric information of the annotation”. There is insufficient antecedent basis for this limitation in the claim.
Line 9, recites “the geometric information of the annotation”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “geometric information of the annotation” is the same as the “geometric information about a target 
For purposes of examination, the Office is considering the annotation to be having geometric information that is about a target region anatomy as established in line 3. 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-12, 14-15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Hatt et al. ("Depth-Resolved Registration of Transesophageal Echo to X-Ray Fluoroscopy Using an Inverse Geometry Fluoroscopy System", December 2015, American Association of Physicists in Medicine, pages 7022-7033) in view of Gogin et al. (PGPUB No. US 2012/0245458).

Regarding claim 1, Hatt teaches the imaging system for imaging an anatomy of a subject, the imaging system comprising:
Processor inherently present in the TEE and X-ray system) configured to generate an annotation that includes geometric information about a target region of the anatomy in an image of a first imaging modality and/or an image of a second imaging modality (Fig. 12 teaches that segmentation of the left ventricle with the TEE system’s 3D echo volumetric frame. Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the segmentation of the 3D system is obtained and registered endocardial surface of the left ventricle. Surface area is a geometric information. Furthermore, the segmentation provides 3D volume information); 
a registration processor (Processor inherently present in the TEE and X-ray system) configured to fuse the images of the first and second imaging modalities, to provide a fused image that includes the annotation (Fig. 12 teaches that the left ventricle boarders are registered and projected on the SBDX image that results in the composite image. Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the 3D volume was projected and the borders of the projected segmentation were displayed); and
feedback that includes the geometric information of the annotation in the fused image (Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the 3D volume was projected and the borders of the projected segmentation were displayed. See Fig. 12 which shows the borders of the left ventricle on the composite image. Paragraphs 1-2 of the In Vivo Study teaches that the TEE guidance occurs throughout the left ventricle while the SBDX and TEE are simultaneously imaging).
	However, Hatt is silent regarding an imaging system, comprising:
a robot guidance processor configured to guide a robot to position and maintain an assigned view position in the fused image in accordance with: 
a measured position of the robot.
	In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Gogin teaches an imaging system, comprising:
Processor inherently present in TEE system) configured to guide a robot to position and maintain an assigned view position in the fused image (Paragraph 0047 teaches that the position of the probe can be automatically controlled and have is position determined. Claim 5 teaches that the probe is automatically manipulated. Paragraph 0046 teaches that the TEE probe’s view is registered. Paragraph 0047 teaches that the pose of the ultrasound probe is computed and the defined in relation to reference coordinate system. Paragraphs 0049-0050 shows the angle of the field of view of the probe is shown and the x-ray image and ultrasound image can be fused.) in accordance with: 
a measured position of the robot (Paragraph 0024 teaches that the volume of the probe’s field of view is represented on the image and this is determined based on parameters such as distance, length, width, angle and depth of the field of view. Paragraph 0046 teaches that the TEE probe’s view is registered. Paragraph 0050 teaches that the field of view can also be measured).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hatt with Gogin’s teaching of a robotic probe that is measuring positional information in a fused image. This modified apparatus would allow a user to better visualize in both ultrasound and x-ray (Paragraph 0015 of Gogin). Furthermore, the system allows for the estimation of a position and of the orientation of the probe relative to the fluoroscopy (Abstract of Gogin).

	Regarding claim 2, modified Hatt teaches the system in claim 1, as discussed above.
Hatt further teaches an imaging system, wherein the first imaging modality comprises an x-ray system and the second imaging modality comprises an ultrasound system (Purpose of the Abstract teaches that the image registration is between an x-ray fluoroscopic system and a transesophageal echocardiography system (TEE). Paragraph 4 of the SBDX Image Reconstruction System section teaches that the TEE probe is operating with ultrasound).

Regarding claim 3, modified Hatt teaches the system in claim 2, as discussed above.
Purpose of the Abstract teaches that the image registration is between an x-ray fluoroscopic system and a transesophageal echocardiography system (TEE). Paragraph 4 of the SBDX Image Reconstruction System section teaches that the TEE probe is operating with ultrasound).

Regarding claim 5, modified Hatt teaches the system in claim 1, as discussed above.
Hatt further teaches an imaging system, wherein the annotation processor is configured to automatically generate the annotation representative of physical features of the target region of the anatomy in the image of the first imaging modality and/or the image of the second imaging modality (Fig. 12 shows the segmentation of the left ventricle. This is seen in the 3D echo information as well as the composite image with the borders of the left ventricle being registered and projected. Paragraph 1 of the Key-Point Detection section teaches that the techniques can be automatic).

Regarding claim 6, modified Hatt teaches the system in claim 5, as discussed above.
	Hatt further teaches an imaging system, wherein automatically generated annotations include features of the target region, interventional devices, or both, in the fused image (Fig. 12 shows the segmentation of the left ventricle. This is seen in the 3D echo information as well as the composite image with the borders of the left ventricle being registered and projected. Paragraph 1 of the Key-Point Detection section teaches that the techniques can be automatic. The composite image is also shown to have the TEE probe shown in a highlighted manner).

Regarding claim 7, modified Hatt teaches the system in claim 5, as discussed above.
	Hatt further teaches an imaging system, wherein the annotation includes of a geometric shape, a contour, a measurement, a marked position, or any combination thereof (Fig. 12 shows the segmentation of the left ventricle. This is seen in the 3D echo information as well as the composite image with the borders of the left ventricle being registered and projected. The contour of the left ventricle is shown as well as its position relative to the TEE probe).

Regarding claim 11, modified Hatt teaches the system in claim 1, as discussed above.
However, Hatt is silent regarding an imaging system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference.
	In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Gogin teaches an imaging system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference (Paragraph 0028 teaches that the visualization allows for the steering of the ultrasound probe in an interventional context. Paragraph 0027 teaches that the manipulation can be done manually. Fig. 3 shows the volume of acquisition and the angle range of the TEE beam).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hatt with Gogin’s teaching of an interface that allows for sensory feedback for manual guiding. This modified apparatus would allow a user to better visualize in both ultrasound and x-ray (Paragraph 0015 of Gogin). Furthermore, the system allows for the estimation of a position and of the orientation of the probe relative to the fluoroscopy (Abstract of Gogin).

Regarding claim 12, Hatt teaches an imaging system, comprising: 
a first imaging modality comprising an x-ray system and a second imaging modality comprising an ultrasound system that includes a transesophageal echocardiography probe (Purpose of the Abstract teaches that the image registration is between an x-ray fluoroscopic system and a transesophageal echocardiography system (TEE). Paragraph 4 of the SBDX Image Reconstruction System section teaches that the TEE probe is operating with ultrasound); 
Processor and memory inherently present in the TEE and X-ray system), cause the processor to: 
generate an annotation that includes geometric information about a target region of an anatomy of a subject in an image of the first imaging modality and/or an image of the second imaging modality (Fig. 12 teaches that segmentation of the left ventricle with the TEE system’s 3D echo volumetric frame. Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the segmentation of the 3D system is obtained and registered endocardial surface of the left ventricle. Surface area is a geometric information. Furthermore, the segmentation provides 3D volume information); 
fuse the images of the first and second imaging modalities to provide a fused image that includes the annotation (Fig. 12 teaches that the left ventricle boarders are registered and projected on the SBDX image that results in the composite image. Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the 3D volume was projected and the borders of the projected segmentation were displayed); and
feedback that includes the geometric information of the annotation in the fused image (Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the 3D volume was projected and the borders of the projected segmentation were displayed. See Fig. 12 which shows the borders of the left ventricle on the composite image. Paragraphs 1-2 of the In Vivo Study teaches that the TEE guidance occurs throughout the left ventricle while the SBDX and TEE are simultaneously imaging).
However, Hatt is silent regarding an imaging system, comprising:
guide a robot to position and maintain the transesophageal echocardiography probe to permit an assigned view position in the fused image to be maintained in accordance with feedback that includes the geometric information of the annotation in the fused image and a measured position of the robot.
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Gogin teaches an imaging system, comprising:
Paragraph 0047 teaches that the position of the probe can be automatically controlled and have is position determined. Claim 5 teaches that the probe is automatically manipulated. Paragraph 0046 teaches that the TEE probe’s view is registered. Paragraph 0047 teaches that the pose of the ultrasound probe is computed and the defined in relation to reference coordinate system. Paragraphs 0049-0050 shows the angle of the field of view of the probe is shown and the x-ray image and ultrasound image can be fused. Paragraph 0024 teaches that the volume of the probe’s field of view is represented on the image and this is determined based on parameters such as distance, length, width, angle and depth of the field of view. Paragraph 0046 teaches that the TEE probe’s view is registered. Paragraph 0050 teaches that the field of view can also be measured. Paragraph 0028 teaches that the visualization allows for the steering of the ultrasound probe in an interventional context. Paragraph 0027 teaches that the manipulation can be done manually. Fig. 3 shows the volume of acquisition and the angle range of the TEE beam).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hatt with Gogin’s teaching of a robotic probe that is measuring positional information in a fused image. This modified apparatus would allow a user to better visualize in both ultrasound and x-ray (Paragraph 0015 of Gogin). Furthermore, the system allows for the estimation of a position and of the orientation of the probe relative to the fluoroscopy (Abstract of Gogin).

Regarding claim 14, modified Hatt teaches the system in claim 12, as discussed above.
	Hatt further teaches an imaging system, wherein the non- transitory memory further includes instructions that, when executed by the processor, cause the processor to: automatically generate the annotation, wherein the annotation is representative of physical features of the target region of the anatomy in a the image of the first imaging modality and/or the image of the second imaging modality Fig. 12 shows the segmentation of the left ventricle. This is seen in the 3D echo information as well as the composite image with the borders of the left ventricle being registered and projected. Paragraph 1 of the Key-Point Detection section teaches that the techniques can be automatic).

Regarding claim 15, modified Hatt teaches the system in claim 12, as discussed above.
Hatt further teaches an imaging system, wherein the annotation includes of a geometric shape, a contour, a measurement, and/or a marked position (Fig. 12 shows the segmentation of the left ventricle. This is seen in the 3D echo information as well as the composite image with the borders of the left ventricle being registered and projected. The contour of the left ventricle is shown as well as its position relative to the TEE probe).

Regarding claim 19, modified Hatt teaches the system in claim 12, as discussed above.
Hatt is silent regarding an imaging system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference.
	In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Gogin teaches an imaging system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference (Paragraph 0028 teaches that the visualization allows for the steering of the ultrasound probe in an interventional context. Paragraph 0027 teaches that the manipulation can be done manually. Fig. 3 shows the volume of acquisition and the angle range of the TEE beam).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hatt with Gogin’s teaching of an interface that allows for sensory feedback for manual guiding. This modified apparatus would allow a user to better visualize in both ultrasound and x-ray (Paragraph 0015 of Gogin). Furthermore, the system allows for the estimation of a position and of the orientation of the probe relative to the fluoroscopy (Abstract of Gogin).


generating an annotation that includes geometric information about a target region of an anatomy of a subject in an image of a first imaging modality and/or an image of a second imaging modality (Fig. 12 teaches that segmentation of the left ventricle with the TEE system’s 3D echo volumetric frame. Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the segmentation of the 3D system is obtained and registered endocardial surface of the left ventricle. Surface area is a geometric information. Furthermore, the segmentation provides 3D volume information);
fusing the images of the first and second imaging modalities to provide a fused image that includes the annotation (Fig. 12 teaches that the left ventricle boarders are registered and projected on the SBDX image that results in the composite image. Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the 3D volume was projected and the borders of the projected segmentation were displayed); and
feedback that includes the geometric information of the annotation in the fused image (Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the 3D volume was projected and the borders of the projected segmentation were displayed. See Fig. 12 which shows the borders of the left ventricle on the composite image. Paragraphs 1-2 of the In Vivo Study teaches that the TEE guidance occurs throughout the left ventricle while the SBDX and TEE are simultaneously imaging).
However, Hatt is silent regarding a method, calculating a guidance of a robot in accordance with feedback that includes the geometric information of the annotation in the fused image and a given position of the robot; and 
determining a position of the robot to maintain an assigned view position in the fused image based on the feedback.
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Gogin teaches a method, calculating a guidance of a robot in accordance with feedback that Paragraph 0047 teaches that the position of the probe can be automatically controlled and have is position determined. Claim 5 teaches that the probe is automatically manipulated. Paragraph 0046 teaches that the TEE probe’s view is registered. Paragraph 0047 teaches that the pose of the ultrasound probe is computed and the defined in relation to reference coordinate system. Paragraphs 0049-0050 shows the angle of the field of view of the probe is shown and the x-ray image and ultrasound image can be fused); and 
determining a position of the robot to maintain an assigned view position in the fused image based on the feedback (Paragraph 0024 teaches that the volume of the probe’s field of view is represented on the image and this is determined based on parameters such as distance, length, width, angle and depth of the field of view. Paragraph 0046 teaches that the TEE probe’s view is registered. Paragraph 0050 teaches that the field of view can also be measured).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hatt with Gogin’s teaching of a robotic probe that is measuring positional information in a fused image. This method apparatus would allow a user to better visualize in both ultrasound and x-ray (Paragraph 0015 of Gogin). Furthermore, the method allows for the estimation of a position and of the orientation of the probe relative to the fluoroscopy (Abstract of Gogin).

Regarding claim 21, modified Hatt teaches the method in claim 20, as discussed above.
	Hatt further teaches a method, wherein the first imaging modality comprises an x-ray system and the second imaging modality comprises an ultrasound system (Purpose of the Abstract teaches that the image registration is between an x-ray fluoroscopic system and a transesophageal echocardiography system (TEE). Paragraph 4 of the SBDX Image Reconstruction System section teaches that the TEE probe is operating with ultrasound).

Regarding claim 22, modified Hatt teaches the method in claim 20, as discussed above.
Fig. 12 shows the segmentation of the left ventricle. This is seen in the 3D echo information as well as the composite image with the borders of the left ventricle being registered and projected. Paragraph 1 of the Key-Point Detection section teaches that the techniques can be automatic).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Charles Hatt et al. ("Depth-Resolved Registration of Transesophageal Echo to X-Ray Fluoroscopy Using an Inverse Geometry Fluoroscopy System", December 2015, American Association of Physicists in Medicine, pages 7022-7033) in view of Gogin et al. (PGPUB No. US 2012/0245458) further in view of Rajan et al. (US Patent No. 5,906,578).

Regarding claim 4, modified Hatt teaches the system in claim 3, as discussed above.
However, the combination of Hatt and Gogin is silent regarding an imaging system, wherein the assigned view includes an "en face" view, a mid-esophageal four-chamber view, a long- axis view, a transgastric view, and/or a tri-leaflet aortic valve view.
In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Rajan teaches a system, wherein the assigned view includes an "en face" view, a mid-esophageal four-chamber view, a long- axis view, a transgastric view, and/or a tri-leaflet aortic valve view (Col. 2, lines 30-33, teaches that the image in Fig. 7 is an image of the aortic valve and that the image in Fig. 8a is a long axis image of the 4 chambers of the heart).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt and Gogin with Rajan’s teaching of imaging in a long axis view and an aortic valve image. This modified system would allow a user to automate and .

Claim 8, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Hatt et al. ("Depth-Resolved Registration of Transesophageal Echo to X-Ray Fluoroscopy Using an Inverse Geometry Fluoroscopy System", December 2015, American Association of Physicists in Medicine, pages 7022-7033) in view of Gogin et al. (PGPUB No. US 2012/0245458) further in view of Tateyama (PGPUB No. US 2011/0082372).

Regarding claim 8, modified Hatt teaches the system in claim 2, as discussed above.
	However, the combination of Hatt and Gogin is silent regarding an imaging system, wherein the robot guidance processor tracks a movement of the annotation, wherein the movement of the annotation correlates with a movement of the target region of the anatomy of the subject.
	In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Tateyama teaches an imaging system, wherein the robot guidance processor tracks a movement of the annotation, wherein the movement of the annotation correlates with a movement of the target region of the anatomy of the subject (Paragraph 0007 teaches that the boundary can be extracted in real time from an ultrasonic dynamic image in motion. Paragraph 0060 teaches the boundary is extracted in real time from an ultrasonic image in motion. This is done while the ultrasonic probe is moving. Paragraph 0054 teaches that specimen is moving in relation to the probe. Fig. 5 shows the boundary is moving).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt and Gogin with Tateyama’s teaching of tracking the motion of a boundary relative to the motion of a probe. This modified system would provide the user with a manner of conducting ultrasonic imaging with a reduced frame rate (Paragraph 0006 of 

Regarding claim 16, modified Hatt teaches the system in claim 12, as discussed above.
Hatt further teaches a probe that is a transesophageal echocardiography probe (Purpose of the Abstract teaches that the image registration is between an x-ray fluoroscopic system and a transesophageal echocardiography system (TEE). Paragraph 4 of the SBDX Image Reconstruction System section teaches that the TEE probe is operating with ultrasound).
However, the combination of Hatt and Gogin is silent regarding an imaging system, wherein the non- transitory memory further includes instructions that, when executed by the processor, cause the processor to: track a movement of the annotation to adjust a position of the probe, wherein the movement of the annotation correlates with a movement of the target region of the anatomy of the subject.
In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Tateyama teaches an imaging system, wherein the non- transitory memory (Memory 19) further includes instructions that, when executed by the processor, cause the processor to: track a movement of the annotation to adjust a position of the probe (Probe 10), wherein the movement of the annotation correlates with a movement of the target region of the anatomy of the subject (Paragraph 0007 teaches that the boundary can be extracted in real time from an ultrasonic dynamic image in motion. Paragraph 0060 teaches the boundary is extracted in real time from an ultrasonic image in motion. This is done while the ultrasonic probe is moving. Paragraph 0054 teaches that specimen is moving in relation to the probe. Fig. 5 shows the boundary is moving).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt and Gogin with Tateyama’s teaching of tracking the motion of a boundary relative to the motion of a probe. This modified system would provide the user with a manner of conducting ultrasonic imaging with a reduced frame rate (Paragraph 0006 of 

Regarding claim 23, modified Hatt teaches the method in claim 20, as discussed above.
However, the combination of Hatt and Gogin is silent regarding a method, wherein calculating the guidance of the robot includes tracking movement of the annotation in a stored sequence of images to determine the position of the robot, wherein the movement of the annotation correlates with a movement of the target region of the anatomy of the subject.
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Tateyama teaches a method, wherein calculating the guidance of the robot includes tracking movement of the annotation in a stored sequence of images to determine the position of the robot, wherein the movement of the annotation correlates with a movement of the target region of the anatomy of the subject (Paragraph 0007 teaches that the boundary can be extracted in real time from an ultrasonic dynamic image in motion. Paragraph 0060 teaches the boundary is extracted in real time from an ultrasonic image in motion. This is done while the ultrasonic probe is moving. Paragraph 0054 teaches that specimen is moving in relation to the probe. Fig. 5 shows the boundary is moving).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt and Gogin with Tateyama’s teaching of tracking the motion of a boundary relative to the motion of a probe. This modified method would provide the user with a manner of conducting ultrasonic imaging with a reduced frame rate (Paragraph 0006 of Tateyama). Furthermore, this allows for the dynamic imaging to moving targets (Paragraph 0005 of Tateyama).

Claim 9, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Hatt et al. ("Depth-Resolved Registration of Transesophageal Echo to X-Ray Fluoroscopy Using an Inverse .

Regarding claim 9, modified Hatt teaches the system in claim 1, as discussed above.
However, the combination of Hatt and Gogin is silent regarding an imaging system, further comprising an interface for a user to manually generate the annotation in the image of the first imaging modality and/or the image of the second imaging modality.
In an analogous imaging field of endeavor, regarding multi-modal image registration, Shaham teaches an imaging system, further comprising an interface for a user to manually generate the annotation in the image of the first imaging modality and/or the image of the second imaging modality (Paragraph 0080 teaches that the user is able to add a landmark onto the US image. Paragraph 0080 teaches that the landmarks can be manually marked by the operator with a mouse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt and Gogin with Shaham’s teaching of an interface for manual annotation on an image modality. This modified system would provide the user with a manner of improving image registration accuracy (Paragraph 0007 of Shaham). Furthermore, this allows for model-less segmentation and registration (Abstract of Shaham).

Regarding claim 17, modified Hatt teaches the system in claim 12, as discussed above.
	Hatt further teaches an imaging system, a display device having a screen to display the fused image of the first and second imaging modalities such that the fused imaged maintains the assigned view (Paragraph 3 of the Water Tank Phantom and In Vivo Studies section teaches that the 3D volume was projected and the borders of the projected segmentation were displayed. Fig. 12 shows the display of the composite image with the TEE).

	In an analogous imaging field of endeavor, regarding the design and operation of multi-modal registration, Shaham teaches an imaging system, an interface for manually adding the annotation using the display device (Paragraph 0080 teaches that the user is able to add a landmark onto the US image. Paragraph 0080 teaches that the landmarks can be manually marked by the operator with a mouse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt and Gogin with Shaham’s teaching of an interface for manual annotation on an image modality. This modified system would provide the user with a manner of improving image registration accuracy (Paragraph 0007 of Shaham). Furthermore, this allows for model-less segmentation and registration (Abstract of Shaham).

Regarding claim 24, modified Hatt teaches the method in claim 20, as discussed above.
However, the combination of Hatt and Gogin is silent regarding a method, wherein the annotation is added manually to the image via an interface. 
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal registration, wherein the annotation is added manually to the image via an interface (Paragraph 0080 teaches that the user is able to add a landmark onto the US image. Paragraph 0080 teaches that the landmarks can be manually marked by the operator with a mouse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt and Gogin with Shaham’s teaching of an interface for manual annotation on an image modality. This modified method would provide the user with a manner of improving image registration accuracy (Paragraph 0007 of Shaham). Furthermore, this allows for model-less segmentation and registration (Abstract of Shaham).

Claim 10, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Hatt et al. ("Depth-Resolved Registration of Transesophageal Echo to X-Ray Fluoroscopy Using an Inverse Geometry Fluoroscopy System", December 2015, American Association of Physicists in Medicine, pages 7022-7033) in view of Gogin et al. (PGPUB No. US 2012/0245458) further in view of Ryu et al. (PGPUB No. US 2016/0019441).

Regarding claim 10, modified Hatt teaches the system in claim 1, as discussed above.
	However, the combination of Hatt and Gogin is silent regarding an imaging system, comprising a warning operable with the annotation processor to continuously monitor differences between an annotation in a current image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality.
	In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Ryu teaches an imaging system, comprising a warning operable with the annotation processor to continuously monitor differences between an annotation in a current image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality (Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52. Paragraph 0063 teaches the system works in real-time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hatt with Gogin’s with Ryu’s teaching of monitoring the differences between annotations in various ways. This modified system would provide the user with the ability to image parts of interest in an inexpensive manner and assist in fast diagnosis (Paragraph 0005 of Ryu).

Regarding claim 18, modified Hatt teaches the system in claim 12, as discussed above.

	In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Ryu teaches an imaging system, wherein the non- transitory memory further includes instructions that, when executed by the processor, cause the processor to: monitor differences between an annotation in an assigned view associated with the assigned view position and an annotation in a previous view (Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52. Paragraph 0063 teaches the system works in real-time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt and Gogin with Ryu’s teaching of monitoring the differences between annotations in various ways. This modified system would provide the user with the ability to image parts of interest in an inexpensive manner and assist in fast diagnosis (Paragraph 0005 of Ryu).

Regarding claim 25, modified Hatt teaches the method in claim 20, as discussed above.
However, the combination of Hatt and Gogin is silent regarding a method, further comprising monitoring differences between an annotation in a later stored image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality.
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Ryu teaches a method, wherein the non- transitory memory further includes instructions that, when executed by the processor, cause the processor to: monitor differences between an annotation in an assigned view associated with the assigned view position and an annotation in a previous view Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52. Paragraph 0063 teaches the system works in real-time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt and Gogin with Ryu’s teaching of monitoring the differences between annotations in various ways. This modified system would provide the user with the ability to image parts of interest in an inexpensive manner and assist in fast diagnosis (Paragraph 0005 of Ryu).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Charles Hatt et al. ("Depth-Resolved Registration of Transesophageal Echo to X-Ray Fluoroscopy Using an Inverse Geometry Fluoroscopy System", December 2015, American Association of Physicists in Medicine, pages 7022-7033) in view of Gogin et al. (PGPUB No. US 2012/0245458) further in view of Ryu et al. (PGPUB No. US 2016/0019441) further in view of Rajan et al. (US Patent No. 5,906,578).

Regarding claim 13, modified Hatt teaches the system in claim 10, as discussed above.
However, the combination of Hatt, Gogin, and Ryu is silent regarding an imaging system, wherein an assigned view associated with the assigned view position includes an "en face" view, a mid-esophageal four-chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view.
In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Rajan teaches a system, wherein an assigned view associated with the assigned view position includes an "en face" view, a mid-esophageal four-chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view (Col. 2, lines 30-33, teaches that the image in Fig. 7 is an image of the aortic valve and that the image in Fig. 8a is a long axis image of the 4 chambers of the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hatt, Gogin, and Ryu with Rajan’s teaching of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al. (PGPUB No. US 2011/0134113): Teaches multi-modal registration and setting positions of an ultrasound system.
Li et al. (PGPUB No. US 2008/0287790): Teaches the maintaining of an intravascular system based on an imaging system.
Marshall et al. (PGPUB No. US 2012/0256920): Teaches multi-modal image registration.
Boveja et al. (US Patent No. 10,413,185): Teaches multi-modal image registration and guiding a tool.
Verstraeten et al. (US Patent No. 9,008,386): Teaches the annotation of geometric information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.V./Examiner, Art Unit 3793                


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793